EXHIBIT 10.54
DIRECTOR INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (the “Agreement”) is made as of the ___ day
of ___, ___, by and between CITIZENS REPUBLIC BANCORP, INC a bank holding
company organized under the laws of the State of Michigan (the “Company”), and
___(the “Director”).
W I T N E S S E T H
     WHEREAS, it is essential to the Company to retain and attract as directors
the most capable persons available; and
     WHEREAS, the substantial increase in corporate litigation subjects
directors to expensive litigation risks; and
     WHEREAS, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify directors to the fullest extent
permitted by the Michigan Business Corporation Act so that capable persons will
serve or continue to serve the Company; and
     WHEREAS, the Director is willing to serve or continue to serve on the
condition that the Director be so indemnified.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and the Director do hereby agree as follows:
     1. Definitions. The following terms as used in this Agreement shall have
the following respective meanings:
     “Expenses” means all expenses, liabilities and losses, including actual and
reasonable attorneys’ fees, judgments, penalties, fines, and amounts paid or to
be paid in settlement of a Proceeding.
     “Proceeding” means any action, suit or proceeding (or part thereof),
whether civil, criminal, administrative or investigative.
     2. Services by Director. The Director agrees to serve as a director of the
Company for so long as the Director is duly elected or appointed or until the
Director’s death, resignation or removal.

 



--------------------------------------------------------------------------------



 



     3. Indemnification. Subject to the terms and conditions of this Agreement,
the Company shall indemnify and hold harmless the Director to the fullest extent
authorized by applicable law, as the same exists or may hereafter be amended
(but, in the case of any such amendment, only to the extent that such amendment
permits the Company to provide broader indemnification rights than said law
permitted the Company to provide prior to such change), against all Expenses
reasonably incurred or suffered by the Director in connection with any
Proceeding in which the Director is or was a party or is threatened to be made a
party or is involved by reason of the fact that the Director is or was a
director, officer or employee of the Company or is or was serving at the request
of the Company as a director, officer, partner, trustee, administrator, employee
or agent of another corporation or of a partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether the basis of the Proceeding is alleged action in an official capacity as
a director, officer, partner, trustee, administrator, employee or agent or in
any other capacity while serving as a director, officer, partner, trustee,
administrator, employee or agent; provided however, that, except as provided in
Section 5 hereof with respect to Proceedings to enforce rights to
indemnification, the Company shall indemnify the Director seeking
indemnification in connection with a Proceeding (or part thereof) initiated by
the Director only if such proceeding (or part thereof) was authorized by the
Board of Directors of the Company.
     4. Expenses. The right to indemnification conferred under Section 3 hereof
shall include the right to be paid by the Company Expenses incurred in defending
any such Proceeding in advance of its final disposition; provided however, that
the payment of such Expenses incurred by the Director in advance of the final
disposition of a Proceeding shall be made only upon (i) delivery to the Company
of an undertaking, by or on behalf of the Director, to repay all advances if it
shall ultimately be determined by final judicial decision that the Director did
not meet the standard of conduct, if any, required under the Michigan Business
Corporation Act for indemnification of the Director under the circumstances
(such undertaking shall be by unlimited general obligation of the Director but
need not be secured) and (ii) a determination by the Company’s Board of
Directors or shareholders in any of the ways described in Section 564a(4) of the
Michigan Business Corporation Act that the facts then known to those making the
determination to advance payment of such Expenses would not preclude
indemnification under this Agreement, the Michigan Business Corporation Act or
other applicable law and that payment is therefore authorized.
     5. Right of the Director to Bring Suit. (a) If a claim under Section 3
hereof is not paid in full by the Company within forty (40) days after notice to
the Company as provided in Section 10 hereof, the Director may at any time
thereafter bring suit against the Company in any court of competent jurisdiction
to recover the unpaid amount of the claim, and if successful in whole or in
part, the Director shall be entitled to be paid also the expense of prosecuting
such claim.
     (b) It shall be a defense to any such action seeking indemnification under
Section 3 hereof (other than an action brought to enforce a claim for Expenses
incurred in defending any Proceeding in advance of its final disposition where
the required undertaking has been tendered to the Company in accordance with
Section 4 hereof) that the Director has not met the applicable standard of
conduct, if any, required by the Michigan Business Corporation Act or other
applicable law for the indemnification of the Director under the circumstances.
Further, in any action brought by the Company to recover advances the Company
shall be entitled to recover such advances if the Director has not met the
applicable standard of conduct set forth in the Michigan Business Corporation
Act or other applicable law. Neither the failure of the Company (including its
Board of Directors, independent legal counsel, or its shareholders) to have made
a determination prior to the commencement of such action that indemnification of
the Director is proper in the circumstances because the Director has met the
applicable standard of conduct set forth in the Michigan Business Corporation
Act or other applicable law, nor an actual determination by the Company
(including its Board of Directors, independent legal counsel, or its
shareholders) that the Director has not met such applicable standard of conduct,
shall be a defense to an action brought by the Director or create a presumption
that the Director has not met the applicable standard of conduct. In any action
brought by the Director to enforce a right hereunder, or by the Company to
recover payments by the Company of advances, the burden of proof shall be on the
Company.
     6. Assumption of Claim. The Company shall be entitled, but not obligated,
to assume the defense of any Proceeding with respect to which indemnification is
sought, with counsel satisfactory to the Director, upon the delivery to the
Director of written notice of the Company’s election to do so. After delivery of
such notice, the Company will not be liable to the Director under this Agreement
for any expenses (including legal expenses) subsequently incurred by the
Director in defending such Proceeding; provided however, that the Director shall
have the right to employ his or her own counsel in any Proceeding but the fees
and expenses of such counsel incurred after delivery of notice from the Company
of its assumption of such defense shall be at the Director’s expense; and
provided however that if (i) the employment of such counsel by the Director has
been previously authorized by the Company, (ii) the Director shall have
reasonably concluded that there may be a conflict of interest between the
Company and the Director in the conduct of any such

 



--------------------------------------------------------------------------------



 



defense or (iii) the Company shall not, in fact, have employed counsel to assume
the defense of such action, the fees and expenses of such counsel shall be at
the expense of the Company.
     7. Establishment of Trust. In the event of a Potential Change in Control of
the Company, as hereinafter defined, the Company shall, upon written request by
the Director, create a trust for the benefit of the Director and from time to
time upon written request of the Director shall fund such trust in an amount
sufficient to satisfy any and all Expenses that may properly be subject to
indemnification under Section 3 above anticipated at the time of each such
request. The amount or amounts to be deposited in the trust pursuant to this
funding obligation shall be determined by (a) a majority vote of a quorum
consisting of directors who are not parties to such Proceeding, if any, (b) the
executive committee of the Board of Directors or (c) the President of the
Company. If all such individuals are parties to the Proceeding, if any, the
amount or amounts to be deposited in the trust shall be determined by
independent legal counsel for the Company. The terms of the trust shall provide
that upon a Change in Control (i) the trust shall not be revoked or the
principal thereof invaded, without the written consent of the Director; (ii) the
trustee shall advance, within two business days of a request by the Director,
any amount properly payable to the director under Section 3 of this Agreement;
(iii) the trust shall continue to be funded by the Company in accordance with
the funding obligation set forth above; (iv) the trustee shall promptly pay to
the Director all amounts for which the Director shall be entitled to
indemnification pursuant to this Agreement or otherwise; and (v) all unexpended
funds in such trust shall revert to the Company upon a final determination by a
court of competent jurisdiction that the Director has been fully indemnified
under the terms of this Agreement. The trustee shall be chosen by the Director
and shall be a national or state chartered commercial bank. Nothing in this
Section shall relieve the Company of any of its obligations under this
Agreement. At the time of each draw from the trust fund, the Director shall
provide the trustee with a written request providing that the Director
undertakes (as an unlimited general obligation) to repay such amount to the
extent that it is ultimately determined that the Director is not entitled to
such indemnification. Any funds, including interest or investment earnings
thereon, remaining in the trust shall revert and be paid to the Company if (i) a
Change in Control has not occurred and (ii) the Board of Directors, the
executive committee of the Board of Directors or the President of the Company
determines that the circumstances giving rise to that particular funding of the
trust no longer exists.
     For purposes of this Section and Section 9 hereof, a “Change in Control”
shall mean a change in control of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14a promulgated under the
Securities Exchange Act of 1934, as amended, provided that, without limitation,
such a change in control shall be deemed to have occurred if (i) during any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election by the Board of Directors or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; (ii) the shareholders of
the Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 80% of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or (iii) the
shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.
     For purposes of this Section, a “Potential Change in Control” shall be
deemed to have occurred if (i) the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;
(ii) any person (including the Company) publicly announces an intention to take
or to consider taking actions which once consummated would constitute a Change
in Control; or (iii) the Board of Directors adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control has
occurred.
     8. Non-Exclusivity of Rights. The rights provided hereunder shall not be
deemed exclusive of any other rights which the Director may be entitled under
any statute, agreement, provision of the Articles of Incorporation or Bylaws of
the Company, vote of shareholders or disinterested directors of the Company, or
otherwise, and such rights shall continue after the Director ceases to serve the
Company as a director; provided, however, that this Agreement shall be deemed to
supersede all prior arrangements, whether oral or written, between the Director
and the Company (directly or as a successor to Republic Bancorp, Inc.).

 



--------------------------------------------------------------------------------



 



     9. Settlement. Unless and until a Change in Control has occurred, the
Company shall have no obligation to indemnify the Director under this Agreement
for any amounts paid in settlement of any Proceeding effected without the
Company’s prior written consent. The Company shall not settle any claim in any
manner which would impose any obligation on the Director without the Director’s
written consent. Neither the Company nor the Director shall unreasonably
withhold their consent to any proposed settlement.
     10. Notice of Claim. The Director, as a condition precedent to his right to
be indemnified under this Agreement, shall give to the Company notice in writing
as soon as practicable of any claim made against him for which indemnity will or
could be sought under the Agreement. Notice to the Company shall be directed to
CITIZENS REPUBLIC BANCORP, INC., Attention: President (or such other address as
the Company shall designate in writing to the Director). Notice shall be deemed
received if sent by prepaid mail properly addressed, the date of such notice
being the date postmarked. In addition, the Director shall give the Company such
information and cooperation as it may reasonably request.
     11. Severability. In the event that any provision of this Agreement is
determined by a court to require the Company to do or to fail to do an act which
is in violation of applicable law, such provision shall be limited or modified
in its application to the minimum extent necessary to avoid a violation of law,
and, as so limited or modified, such provision and the balance of this Agreement
shall be enforceable in accordance with their terms.
     12. Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Michigan.
     13. Successors and Assigns. This Agreement shall be (i) binding upon all
successors and assigns of the Company (including any transferee of all or
substantially all of its assets and any successor by merger or otherwise by
operation of law) and (ii) shall be binding on and inure to the benefit of the
heirs, personal representatives, executors and administrators of the Director.
     14. Amendment. No amendment, modification, termination or cancellation of
this Agreement shall be effective unless made in writing and signed by each of
the parties hereto.
IN WITNESS WHEREOF, the Company and the Director have executed this Agreement as
of the                      day of                     ,                     .

            CITIZENS REPUBLIC BANCORP, INC.
      By:                 DIRECTOR
         

 